Citation Nr: 1042583	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-03 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bicipital tendonitis of 
the left shoulder, with history of fracture, status post rotator 
cuff repair, with arthritis and muscular ligamentous residuals.

2.  Entitlement to service connection for a scar on the back of 
the head.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1962 to May 1964.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In an April 2008 decision, the Board, in pertinent part, reopened 
the Veteran's left shoulder disability claim and denied service 
connection for both of the above claims on the merits.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In December 2009, the 
Court issued a Memorandum Decision vacating the Board's April 
2008 decision and remanding the matter for further adjudication 
based on a finding "that the Board erred in relying on a medical 
opinion that was obtained pursuant to the RO's misleading 
examination request."  This decision was effected in a January 
2010 Judgment.  The case has thus been returned to the Board for 
further adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Iin April 2010, VA sent a letter to the Veteran and his 
representative notifying them that the Veteran's case had been 
received by the Board and that the Veteran had 90 days to submit 
any additional evidence or argument.  In a September 2010 letter, 
the Veteran's representative requested that the Veteran be 
scheduled for a hearing.  

Under 38 C.F.R. § 3.103(c) (2010), a Veteran is entitled to a 
hearing at any time and on any issue, subject to the limitations 
outlined in 38 C.F.R. § 20.1304.  The Board notes that 38 C.F.R. 
§ 20.1304 requires that hearing requests not made within 90 days 
of certification of appeal to the Board show good cause for the 
delay.

Further review of the case at hand reflects that the address to 
which the April 2010 notice letter was sent differs from the 
address that was on file at the Veteran's VA Medical Center.  
While it is unclear whether the Veteran notified the Board or the 
St. Louis RO of his change of address, he does appear to have 
notified his local VA Medical Center of this change of address.  
Because it is unclear when the Veteran's representative became 
aware that the Veteran had not received the notice letter, the 
Board finds that good cause exists for the failure to submit a 
hearing request within 90 days of the date on this letter.  
Therefore, the Board finds that a remand to schedule the Veteran 
for a hearing is warranted.  On remand, the AMC should clarify 
whether the Veteran wishes to have a Travel Board or 
Videoconference Hearing.

The Board notes that the Veteran's address has been updated in 
the Veterans Appeals Contact and Locator System (VACOLS) and has 
been added to his claims file.  In the absence of any further 
change of address notification from the Veteran, any 
correspondence that is sent to the Veteran should be sent to this 
address. 

Accordingly, the case is REMANDED for the following action:

Clarify whether the Veteran wishes to appear 
at a Travel Board Hearing or a 
Videoconference Hearing before a Veterans Law 
Judge.  After obtaining the appropriate 
clarification, the hearing should be 
scheduled.  Appropriate notification should 
be given to the Veteran and his 
representative, and such notification should 
be documented and associated with the 
Veteran's claims folder.  After the hearing, 
the claims file should be returned to the 
Board in accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


